         Case 1:18-cv-12331-MLW Document 5 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 CARBONITE, INC.,

            Plaintiff,                           Civil Action No. 18-12331
 v.


 DEEPAK MOHAN,

            Defendant.


                                NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2, please enter the appearance of Lauren Corbett Schaefer of

Beck Reed Riden LLP as counsel for Plaintiff Carbonite, Inc. in the above-captioned matter.

                                                Respectfully submitted,

                                                CARBONITE, INC.

                                                By its attorneys,

                                                 /s/ Lauren Corbett Schaefer
                                                Russell Beck, BBO No. 561031
                                                Stephen D. Riden, BBO No. 644451
                                                Lauren C. Schaefer, BBO No. 696628
                                                Beck Reed Riden LLP
                                                155 Federal Street, Suite 1302
                                                Boston, Massachusetts 02110
                                                617.500.8660 Telephone
                                                617.500.8665 Facsimile
                                                rbeck@beckreed.com
                                                sriden@beckreed.com
                                                lschaefer@beckreed.com
 Dated: November 7, 2018
         Case 1:18-cv-12331-MLW Document 5 Filed 11/07/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
November 7, 2018, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.


                                                 /s/ Lauren Corbett Schaefer
                                                 Lauren C. Schaefer




                                                2
